                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                   WESTERN DIVISION

  IN RE:

  COSETTA JOHNSON FOSTER                                 CASE NO. 16-70058-JHH-13
                                                         CHAPTER 13
                                  DEBTOR(S)



                JOINT STIPULATION OF POST-PETITION PAYMENTS DUE
                          REGARDING PROOF OF CLAIM 003


        Comes now U.S. Bank Trust National Association, as Trustee of the Bungalow Series III

 Trust, (hereinafter ”Creditor”), by and through its counsel of record, Mark A. Baker and Cosetta

 Johnson Foster (hereinafter “Debtor”), by and through her counsel of record, J. Suzanne Shinn,

 and file this Joint Stipulation of Post-Petition Payments due regarding Proof of Claims 003 and

 005. The Parties hereby stipulate as follows:

        1.    The Creditor holds a mortgage lien on the principal residence of the debtor,

             commonly referred to as 3723 Diamondhead Lane, Northport, Alabama, 35473-

             2254, and more particularly described by Proof of Claims 003 and 005 and the

             attachments thereto.

       2. On September 30, 2016, Nationstar Mortgage LLC filed Proof of Claim 005 for post-

             petition arrears in the amount of $4,368.52. As evidenced by the Trustee’s Interim

             Statement and by Part Two of the Amended Response to Notice of Final Cure

             Payment filed by the Creditor, the post-petition amount due and evidenced by Proof of

             Claim 005 has been satisfied and paid in full.

        3. On May 5, 2016, Nationstar Mortgage LLC filed Proof of Claim 003 for pre-petition

             arrears in the amount of $8,031.61. As evidenced by the Trustee’s Interim Statement




Case 16-70058-JHH13          Doc 89    Filed 07/02/20 Entered 07/02/20 10:35:17              Desc Main
                                      Document     Page 1 of 4
          and by Part Two of the Amended Response to Notice of Final Cure Payment filed by

          the Creditor, the pre-petition amount due and evidenced by Proof of Claim 003 has

          been satisfied and paid in full.

       4. On September 19, 2018, the Court entered an Order granting Debtor’s Motion to

          Approve Loan Modification Agreement. (Doc. 38).

       5. On May 13, 2019, the Court entered an Order on Debtor’s Objection to Claims 003

          and 005. (Doc. 53).

       6. On April 9, 2020, Movant filed a Response to Notice of Final Cure regrading Claim

          003, which was inaccurate because it included sums that would have been due had a

          proper and timely Notice of Mortgage Payment Change been timely filed. If such a

          Notice of Mortgage Payment Change had been timely filed, it would have reflected a

          lower payment amount due in the amount of $1,094.29 for August 1, 2018 through

          July 1, 2019 and $1,089.68 for August 1, 2019 through June 1, 2020.

       7. Accordingly, on June 18, 2020, Creditor filed an Amended Response to Notice of

          Final Cure to reflect the actual payment amounts due because a proper Notice of

          Payment Change had not been filed, and which also included sums advanced for taxes

          and insurance by Creditor in the amount of $5,764.23.

       8. On June 18, 2020 Creditor filed an Affidavit, which included a reconciliation of all

          sums due from August 1, 2018 through June 1, 2020, including the advances for taxes

          and insurance.

       9. The Affidavit provides that Creditor “waives any difference in the increase in the

          payment amount stated per the Amended Response[s] to Notice of Final Cure as




Case 16-70058-JHH13        Doc 89    Filed 07/02/20 Entered 07/02/20 10:35:17          Desc Main
                                    Document     Page 2 of 4
          opposed to the Responses to the Notice of Final Cure through the date of discharge in

          this case.”

       10. Creditor and Debtor agree that the payment amount from August 1, 2018 through July

          1, 2019 was $1,094.29 and $1,089.68 for August 1, 2019 through June 1, 2020.

          Creditor and Debtor agree that a financial waiver is not taking place, but instead the

          above payment amounts control over the prior payment amount of record.

       11. The Parties have compared payment information and agree that as of June 18, 2020,

          the amount necessary to cure all outstanding amounts due, including any and all

          payments, late fees, corporate advances, escrow shortages, attorney fees, other fees

          and costs associated with this loan and Proof of Claim 003 is $29,838.61.

       12. The Parties agree that the $29,838.61shall be excepted from discharge.

       Respectfully stipulated to and submitted this the 2nd day of July 2020.

                                             /s/ J. Suzanne Shinn
                                             J. Suzanne Shinn (ASB-9741-N44J)
                                             Attorney for Debtor(s)
                                             Bond, Botes, Reese & Shinn, P.C.
                                             15 Southlake Lane, Suite 140
                                             Birmingham, AL 35244
                                             Telephone: 205-802-2200
                                             Email: jsshinn@bondnbotes.com

       Respectfully stipulated to by counsel for Creditor this the 2nd day of July 2020.
                                             /s/Mark A. Baker
                                             Attorney for Creditor (BAK009)(ASB 2549 E57M)
                                             McMichael Taylor Gray, LLC
                                             3550 Engineering Drive, Suite 260
                                             Peachtree Corners, GA 30092
                                             Telephone: 404-474-7149
                                             Email: mbaker@mtglaw.com




Case 16-70058-JHH13       Doc 89    Filed 07/02/20 Entered 07/02/20 10:35:17               Desc Main
                                   Document     Page 3 of 4
                                CERTIFICATE OF SERVICE

  I hereby certify in accordance with Fed. R. Bankr. P. 4001(a), 9014, and 004004, that a copy of
 the above and foregoing was mailed, first class postage prepaid to the following:

 Cosetta Johnson Foster
 3723 Diamondhead Lane
 Northport, AL 35473-2254

 And served via electronic case management to:

 Mark A. Baker
 Counsel for Creditor
 McMichael Taylor Gray, LLC
 3550 Engineering Drive, Suite 260
 Peachtree Corners, GA 30092
 Telephone: 404-474-7149
 Email: mbaker@mtglaw.com

 C. David Cottingham
 Standing Chapter 13 Trustee
 P.O. Drawer 020588
 Tuscaloosa, AL 35402-0588
 Telephone: 205-00458-8595
 dcottingham@ch13tuscaloosa.com



                                             This the 2nd day of July 2020.

                                             /s/ J. Suzanne Shinn
                                             J. Suzanne Shinn (ASB9741-N44J)
                                             Attorney for Debtor(s)
                                             Bond, Botes, Reese & Shinn, P.C.
                                             15 Southlake Lane, Suite 140
                                             Birmingham, AL 35244
                                             Telephone: 205-802-2200
                                             Email: jsshinn@bondnbotes.com




Case 16-70058-JHH13        Doc 89    Filed 07/02/20 Entered 07/02/20 10:35:17           Desc Main
                                    Document     Page 4 of 4
